UNITED STATES, Appellee

                                    v.

                  Lawrence G. HUTCHINS III, Sergeant
                     U.S. Marine Corps, Appellant

                              No. 12-0408

                       Crim. App. No. 200800393

       United States Court of Appeals for the Armed Forces

                       Argued November 13, 2012

                        Decided June 26, 2013

ERDMANN, J., delivered the opinion of the court, in which
STUCKY, J., and EFFRON, S.J., joined. RYAN, J., filed a
separate opinion concurring in the result. BAKER, C.J., filed a
separate dissenting opinion.

                                 Counsel


For Appellant:    Major S. Babu Kaza, USMC (argued).

For Appellee: Major Paul M. Ervasti, USMC (argued); Colonel
Stephen C. Newman, USMC, and Brian K. Keller, Esq. (on brief);
Major William C. Kirby, USMC.

Military Judge:    Jeffrey G. Meeks


       This opinion is subject to revision before final publication.
United States v. Hutchins, No. 12-0408/MC

     Judge ERDMANN delivered the opinion of the court.

     Contrary to his pleas, Sergeant Lawrence G. Hutchins III

was convicted by members at a general court-martial of making a

false official statement, unpremeditated murder, larceny, and

conspiracy to commit larceny, false official statements, murder,

and obstruction of justice in violation of Articles 107, 118,

121, and 81, Uniform Code of Military Justice (UCMJ), 10 U.S.C.

§§ 907, 918, 921, 881 (2006).1   The members sentenced Hutchins to

reduction to E-1, confinement for fifteen years, dishonorable

discharge, and a reprimand.   The convening authority approved a

sentence of reduction to E-1, confinement for eleven years, and

a dishonorable discharge.

     The United States Navy-Marine Corps Court of Criminal

Appeals (CCA) concluded that the military judge had improperly

severed the attorney-client relationship with one of Hutchins’s

defense counsel, set aside the findings and sentence, and

authorized a rehearing.   United States v. Hutchins, 68 M.J. 623,

624, 631 (N-M. Ct. Crim. App. 2010).   The Judge Advocate General

of the Navy certified the issue involving the termination of the

attorney-client relationship to this court pursuant to Article


1
  Hutchins was initially charged with one specification of
conspiracy to commit larceny, housebreaking, kidnapping, false
official statements, murder, and obstruction of justice, two
specifications of making false official statements, one
specification each of premeditated murder, larceny,
housebreaking, and kidnapping, two specifications of obstruction
of justice, and four specifications of assault.

                                 2
United States v. Hutchins, No. 12-0408/MC

67(a)(2), UCMJ, 10 U.S.C. § 867(a)(2) (2006).    We reversed the

CCA decision holding that while the attorney-client relationship

had been improperly severed, Hutchins was not prejudiced.

United States v. Hutchins, 69 M.J. 282, 293 (C.A.A.F. 2011).       We

returned the record of trial to the Judge Advocate General of

the Navy for remand to the CCA for further review pursuant to

Article 66(c), UCMJ.    Id.   Upon further review, the CCA affirmed

the findings and the sentence as approved by the convening

authority.    United States v. Hutchins, No. NMCCA 200800393, 2012

CCA LEXIS 93, at *32, 2012 WL 933067, at *12 (N-M. Ct. Crim.

App. Mar. 20, 2012) (unpublished).

       We granted review to determine whether Hutchins’s post-

trial rights were influenced by unlawful command influence and

whether the military judge erred when he denied the defense

motion to suppress Hutchins’s statement made to the Naval

Criminal Investigative Service (NCIS) after having invoked his

right to counsel.2    We hold that the NCIS request to Hutchins for


2
    We granted review of the following issues:

       I.    Whether the findings and sentence must be
             dismissed with prejudice where unlawful command
             influence from the Secretary of the Navy has
             undermined substantial post-trial rights of the
             Appellant.

       II.   The Appellant was interrogated by NCIS concerning
             his involvement in the alleged crimes, and
             terminated the interview by invoking his right to
             counsel. Appellant was thereafter held
             incommunicado and placed in solitary confinement

                                   3
United States v. Hutchins, No. 12-0408/MC

his consent to search his belongings reinitiated communication

with Hutchins in violation of his Fifth Amendment rights as

interpreted by the Supreme Court in Edwards v. Arizona, 451 U.S.

477 (1981), and Oregon v. Bradshaw, 462 U.S. 1039 (1983).     We

therefore reverse the decision of the CCA, set aside the

findings and the sentence, and return the case to the Judge

Advocate General of the Navy.3

                       Factual Background

     The charges against Hutchins arose from an incident that

occurred in April 2006 while Hutchins was a squad leader in Iraq

and his unit was conducting counterinsurgency operations.   The

CCA summarized the facts of the offenses as follows:



          where he was denied the ability to communicate
          with a lawyer or any other source of assistance.
          Appellant was held under these conditions for 7
          days, whereupon NCIS re-approached Appellant and
          communicated with him regarding their ongoing
          investigation. In response, Appellant waived his
          previously invoked right to counsel and
          subsequently provided NCIS a sworn statement
          concerning the alleged crimes. Did the military
          judge err when he denied the defense motion to
          suppress the Appellant’s statement? See Edwards
          v. Arizona, 451 U.S. 477 (1981) and United States
          v. Brabant, 29 M.J. 259 (C.M.A. 1989).

United States v. Hutchins, 71 M.J. 344 (C.A.A.F. 2012)
(order granting review).
3
  Issue I addresses matters occurring during the post-trial
appellate and secretarial review of the case. Issue II
addresses claims of error at trial. In light of our resolution
of Issue II -- that the military judge committed prejudicial
error at trial in failing to suppress Hutchins’s statement --
Issue I has no bearing on our decision. Accordingly, we do not
address granted Issue I. Hutchins, 71 M.J. 344.

                                 4
United States v. Hutchins, No. 12-0408/MC

     The appellant was assigned as squad leader for 1st
     Squad, 2nd Platoon, Kilo Company, 3rd Battalion, 5th
     Marines, assigned to Task Force Chromite, conducting
     counter-insurgency operations in the Hamdaniyah area
     of Iraq in April 2006. In the evening hours of 25
     April 2006, the appellant led a combat patrol to
     conduct a deliberate ambush aimed at interdicting
     insurgent emplacement of improvised explosive devices
     (IEDs). The court-martial received testimony from
     several members of the squad that indicated the
     intended ambush mission morphed into a conspiracy to
     deliberately capture and kill a high value individual
     (HVI), believed to be a leader of the insurgency. The
     witnesses gave varying testimony as to the depth of
     their understanding of alternative targets, such as
     family members of the HVI or another random military-
     aged Iraqi male.

     Considerable effort and preparation went into the
     execution of this conspiracy. Tasks were accomplished
     by various Marines and their corpsman, including the
     theft of a shovel and AK-47 from an Iraqi dwelling to
     be used as props to manufacture a scene where it
     appeared that an armed insurgent was digging to
     emplace an IED. Some squad members advanced to the
     ambush site while others captured an unknown Iraqi
     man, bound and gagged him, and brought him to the
     would-be IED emplacement.

     The stage set, the squad informed higher headquarters
     by radio that they had come upon an insurgent planting
     an IED and received approval to engage. The squad
     opened fire, mortally wounding the man. The appellant
     approached the victim and fired multiple rifle rounds
     into the man’s face at point blank range.

     The scene was then manipulated to appear consistent
     with the insurgent/IED story. The squad removed the
     bindings from the victim’s hands and feet and
     positioned the victim’s body with the shovel and AK-47
     rifle they had stolen from local Iraqis. To simulate
     that the victim fired on the squad, the Marines fired
     the AK-47 rifle into the air and collected the
     discharged casings. When questioned about the action,
     the appellant, like other members of the squad, made
     false official statements, describing the situation as
     a legitimate ambush and a “good shoot.” The death was
     brought to the appellant’s battalion commander’s


                                5
United States v. Hutchins, No. 12-0408/MC

     attention by a local sheikh and the ensuing
     investigation led to the case before us.

2012 CCA LEXIS 93, at *4-*6, 2012 WL 933067 at *2 (paragraph

formatting added).

     On May 11, 2006, NCIS initiated an interrogation of

Hutchins after advising him of his rights in accordance with

Miranda v. Arizona, 384 U.S. 436 (1966), and Article 31(b),

UCMJ, 10 U.S.C. § 831(b) (2006).       Following Hutchins’s

invocation of his right to an attorney, NCIS properly terminated

the interrogation.    At that point Hutchins was confined to a

trailer under guard where he was held essentially in solitary

confinement and was not allowed to use a phone or to otherwise

contact an attorney.   The Government conceded that these

conditions were restriction tantamount to confinement.        However,

despite the requirements of Military Rule of Evidence (M.R.E.)

305(d)(2) and Rule for Courts-Martial (R.C.M.) 305(f), the

Government made no effort to secure an attorney for Hutchins

during this period.

     After a week of confinement under these conditions, on May

18, 2006, the same NCIS investigator who had interrogated

Hutchins on May 11 entered his trailer in the late evening and

asked for permission to search his personal belongings.       The

investigator provided Hutchins with a Permissive Authorization

for Search and Seizure form which reminded him that he was still

under investigation for conspiracy, murder, assault, and


                                   6
United States v. Hutchins, No. 12-0408/MC

kidnapping.   While reading this form, Hutchins asked if the door

was still open to give his side of the story.   Hutchins

consented to the search and signed the form.

     The investigator informed Hutchins that he could talk to

them but not that night.4   The next morning Hutchins was taken to

NCIS where he was readvised of his Article 31 rights.   Hutchins

waived his rights, was interrogated, and subsequently provided a

detailed written confession.

                            Discussion

Introduction:

     The Government argues that this case is governed by the

holding in United States v. Frazier, 34 M.J. 135, 137 (C.M.A.

1992), that “[a] request for consent to search does not infringe

upon Article 31 or Fifth Amendment safeguards against self-

incrimination because such requests are not interrogations and

the consent given is ordinarily not a statement.”   We do not

take issue with that basic principle and agree that the NCIS

request to search Hutchins’s personal belongings on May 18 was

not an interrogation.   The principle set forth in Frazier,

however, does not end our inquiry.   Once Hutchins requested an

attorney, under Edwards he could not be further interrogated

unless:   (1) counsel had been made available; or, (2) Hutchins

reinitiated further “communication, exchanges, or

4
  The investigator testified that he was exhausted after a long
day and wanted to be fresh the next morning.

                                 7
United States v. Hutchins, No. 12-0408/MC

conversations.”   Edwards, 451 U.S. at 484-85.   As no attorney

was made available to Hutchins, the Edwards inquiry in this case

centers on whether, under the circumstances of this case, it was

the Government or Hutchins that reinitiated further

communication under Edwards and Bradshaw.

Edwards and Bradshaw -- Reinitiation of the Communication:

     Since the Supreme Court’s decision in Edwards in 1981, it

has been clear that:

     [A]n accused . . . having expressed his desire to deal
     with the police only through counsel, is not subject
     to further interrogation by the authorities until
     counsel has been made available to him, unless the
     accused himself initiates further communication,
     exchanges, or conversations with the police.

Edwards, 451 U.S. at 484-85 (emphasis added).

     There is no disagreement between the parties that Edwards

applies to the circumstances of this case.   However, the parties

differ as to whether NCIS or Hutchins initiated further

“communication, exchanges, or conversations.”    Hutchins argues

that the request for consent to search was an initiation of

further communication by NCIS in violation of Edwards because it

was directly related to the criminal investigation and was not

merely incidental to the custodial relationship, citing

Bradshaw, 462 U.S. at 1044.   The Government responds that, under

Frazier, the request for consent to search is not an

interrogation and therefore such a request did not initiate

further “interrogation” as proscribed by Edwards.


                                 8
United States v. Hutchins, No. 12-0408/MC

     The fundamental purpose of the judicially crafted rule in

Edwards is to “[p]reserv[e] the integrity of an accused’s choice

to communicate with police only through counsel.”   Patterson v.

Illinois, 487 U.S. 285, 291 (1988).   The need for such a rule is

to provide added protection against the coercive pressures of

continuous custody after an individual has invoked his right to

counsel, because he is “cut off from his normal life and

companions, thrust into and isolated in an unfamiliar, police-

dominated atmosphere, where his captors appear to control his

fate.”5   Maryland v. Shatzer, 559 U.S. 98, 106 (2010) (citations

omitted) (internal quotation marks and brackets omitted).

     The Court in Oregon v. Bradshaw stated:

     [The test in Edwards] was in effect a prophylactic
     rule, designed to protect an accused in police custody
     from being badgered by police officers . . . [and we]
     restated the requirement in Wyrick v. Fields, 459 U.S.
     42, 46 (1982) (per curiam), to be that before a
     suspect in custody can be subjected to further
     interrogation after he requests an attorney there must


5
  “Fidelity to the doctrine announced in Miranda requires that it
be enforced strictly, but only in those types of situations in
which the concerns that powered the decision are implicated.”
Berkemer v. McCarty, 468 U.S. 420, 437 (1984). It is hard to
imagine a situation where this would be more of a concern than
in the present case, i.e., while deployed to a foreign country
in a combat environment Hutchins was held in essentially
solitary confinement in a trailer for seven days after invoking
his right to counsel; despite his request for counsel, no
attorney was provided during this period and no explanation was
provided to Hutchins as to why; he was held incommunicado (other
than a chance conversation with a chaplain for three or four
minutes); and he was not allowed to use a phone, the mail
system, or other means of communication to contact an attorney,
family, friends, or anyone else.

                                 9
United States v. Hutchins, No. 12-0408/MC

     be a showing that the “suspect himself initiates
     dialogue with the authorities.”

Bradshaw, 462 U.S. at 1044.

     Not all communications initiated by an accused or law

enforcement will trigger the protections under Edwards.6     The

Court in Bradshaw went on to distinguish between inquiries or

statements by either a police officer or a defendant that

represented a desire to open a more “generalized discussion

relating directly or indirectly to the investigation” and those

“inquiries or statements, by either an accused or a police

officer, relating to routine incidents of the custodial

relationship.”   Id. at 1045.   The former circumstance

constitutes a reinitiation of communication while the latter

circumstance does not.   The Edwards rule does not merely

prohibit further interrogation without the benefit of counsel,

it prohibits further “communication, exchanges, or

conversations” that may (and in this case, did) lead to further

interrogation.   451 U.S. at 485.     Under Bradshaw, the issue

before this court is whether the NCIS agent opened a more

“generalized discussion relating directly or indirectly to the



6
  See Bradshaw, 462 U.S. at 1045 (“While we doubt that it would
be desirable to build a superstructure of legal refinements
around the word ‘initiate’ in this context, there are
undoubtedly situations where a bare inquiry by either a
defendant or by a police officer should not be held to
‘initiate’ any conversation or dialogue.”).



                                 10
United States v. Hutchins, No. 12-0408/MC

investigation” or whether his inquiry related to “routine

incidents of the custodial relationship.”     462 U.S. at 1045.

       The NCIS investigator was forthright in his testimony that

he initiated contact with Hutchins on May 18 to further the

investigation.7    The investigator testified that he requested

permission to search Hutchins’s personal belongings that he had

brought from Abu Ghraib to look for any media that could contain

photographs.    In connection with this request Hutchins was

provided a permissive search authorization to sign.

Importantly, the search authorization again reminded Hutchins

that he was under investigation for conspiracy, murder, assault,

and kidnapping.    Its purpose was to seek Hutchins’s cooperation

in the ongoing investigation by providing his consent to a

search of his belongings.      The investigator testified that it

was while Hutchins was reading that form that he asked if there

was still an opportunity to talk to NCIS and give his side of

the story.    This request for consent to search by the NCIS

initiated a generalized discussion which related directly to the




7
    [Defense Counsel]:   Now, getting to your purpose for coming
                         back to Sergeant Hutchins, you went back to
                         Sergeant Hutchins to further your
                         investigation, didn’t you?

[Investigator]:          Yes



                                   11
United States v. Hutchins, No. 12-0408/MC

ongoing investigation as contrasted to a bare inquiry about

routine incidents of Hutchins’s custody.8

Frazier -- A Request to Search is Not an Interrogation:

     The Government’s reliance on the holding in Frazier is

misplaced in this situation.   Frazier stands for the proposition

that a request for consent to search does not “infringe upon

Article 31 or Fifth Amendment safeguards against self-

incrimination because such requests are not interrogations and

the consent given is ordinarily not a statement.”   Frazier, 34

M.J. at 137.   Frazier, however, did not involve or address the

reinitiation of communications by law enforcement after an

accused has invoked his right to counsel and cannot be held to

modify or nullify the protections established by Edwards and

Bradshaw.9


8
  See Bradshaw, 462 U.S. at 1045 (“There are some inquiries, such
as a request for a drink of water or a request to use a
telephone . . . relating to routine incidents of the custodial
relationship, [that] will not generally ‘initiate’ a
conversation in the sense in which that word was used in
Edwards.”); see also United States v. Applewhite, 23 M.J. 196,
199 (C.M.A. 1987) (request to take a polygraph examination
initiated by investigator after an invocation of right to
counsel was “in blatant disregard of Miranda and Edwards”).
9
  As noted, generally a request for consent to search does not
itself implicate the Fifth Amendment. 34 M.J. at 135. This is
because a request for consent to search is not considered
“interrogation.” Id.; see also M.R.E. 305(b)(2) (defining
“interrogation” as including “any formal or informal questioning
in which an incriminating response either is sought or is a
reasonable consequence of such questioning”); Rhode Island v.
Innis, 446 U.S. 291, 301 (1980) (“‘[I]nterrogation’ under
Miranda refers not only to express questioning, but also to any
words or actions on the part of police (other than those

                                12
United States v. Hutchins, No. 12-0408/MC

Conclusion:

     Hutchins’s subsequent May 19 statement was a direct result

of the reinitiation of communication by NCIS.10   Accordingly,

under the circumstances of this case, it was error for the

military judge to admit the statement made by Hutchins on May

19, 2006.11   For an error in admitting the statement to be

harmless beyond a reasonable doubt, this court must be convinced

that there was no reasonable likelihood that its erroneous

admission contributed to the verdict.   See United States v.

Mitchell, 51 M.J. 234, 240 (C.A.A.F. 1999).   The Government made

use of Hutchins’s detailed statement in its opening statement,

closing argument, and rebuttal argument and as evidence to



normally attendant to arrest and custody) that the police should
know are reasonably likely to elicit an incriminating
response.”). To be clear, our decision in this case does not
affect this basic proposition. However, the issue we address
today is not whether the request for consent to search was an
“interrogation,” but rather was it a reinitiation of “further
communication” prohibited by Edwards and Bradshaw.
10
   Although a request for consent to search is not in itself an
interrogation under Frazier, we do not agree with the dissent’s
suggestion that such a request has no bearing on the separate
legal question as to whether, under all the surrounding
circumstances, the Government reinitiated a communication under
Edwards and Bradshaw. United States v. Hutchins, __ M.J. __, __
(6-10) (C.A.A.F. 2013) (Baker, C.J., dissenting). In this case,
for example, the communication was more than a simple request
for consent to search, but instead included an implicit
accusatory statement.
11
   Because the Government reinitiated communication with Hutchins
concerning the criminal investigation, it is unnecessary to
resolve whether Hutchins knowingly and intelligently waived the
prior invocation of his right to counsel before the
interrogation that resulted in his statement on May 19, 2006.
See Edwards, 451 U.S. at 482.

                                 13
United States v. Hutchins, No. 12-0408/MC

corroborate other evidence and to attack the opinion of the

defense expert witness.   Therefore, notwithstanding the other

evidence of Hutchins’s guilt, there is a reasonable likelihood

that the statement contributed to the verdict.

                             Decision

     The request by NCIS to Hutchins for his consent to search

his belongings reinitiated communication with Hutchins in

violation of his Fifth Amendment rights as interpreted by the

Supreme Court in Edwards v. Arizona, 451 U.S. 477 (1981), and

Oregon v. Bradshaw, 462 U.S. 1039 (1983).    Accordingly, the

decision of the United States Navy-Marine Corps Court of

Criminal Appeals is reversed.    The findings and the sentence are

set aside.   The record is returned to the Judge Advocate General

of the Navy for referral to an appropriate convening authority

who may authorize a rehearing.




                                 14
United States v. Hutchins, No. 12-0408/MC


     RYAN, Judge (concurring in the result):

     This case presents the very close question whether,

under the circumstances, the Naval Criminal Investigative

Service’s (NCIS) request for consent to search Appellant’s

personal belongings constituted a reinitiation of

interrogation under Edwards v. Arizona, 451 U.S. 477

(1981), and, therefore, a violation of Appellant’s Fifth

Amendment right to not incriminate himself.    It is clear

that a mere request for a permissive search authorization

is not itself an interrogation, see United States v.

Frazier, 34 M.J. 135, 137 (C.M.A. 1992) (“A request for a

consent to search does not infringe upon Article 31 or

Fifth Amendment safeguards against self-incrimination

because such requests are not interrogations and the

consent given is ordinarily not a statement.”), and I do

not read the majority to suggest that it is.

     Recognizing, however, that a mere request for a search

authorization is not an interrogation does not answer the

distinct question whether, under the unique circumstances

of this case, the reinitiation of contact by NCIS for an

otherwise permissible purpose was “reasonably likely to

elicit an incriminating response from the suspect,” and

thus an interrogation nonetheless.   Rhode Island v. Innis,

446 U.S. 291, 301 (1980) (footnote omitted).   In my view,
United States v. Hutchins, No. 12-0408/MC


the admissibility of Appellant’s confession turns on that

question, and no cases with like facts clearly dictate the

answer.

     In Edwards v. Arizona, the Supreme Court held that

“when an accused has invoked his right to have counsel

present during custodial interrogation, a valid waiver of

that right cannot be established by showing only that he

responded to further police-initiated custodial

interrogation even if he has been advised of his rights.”

451 U.S. at 484.   The Court further held that when an

accused invokes his right to counsel, he is “not subject to

further interrogation . . . until counsel has been made

available to him, unless the accused himself initiates

further communication, exchanges, or conversations with the

police.”   Id. at 484-85.   Statements made after a suspect

invokes his right to counsel and in response to further

custodial interrogation “d[o] not amount to a valid waiver

and hence [are] inadmissible.”     Id. at 487.

     This bright-line rule serves as a “second layer of

prophylaxis” safeguarding “a suspect’s right to have

counsel present at a subsequent interrogation if he had

previously requested counsel,” Maryland v. Shatzer, 130 S.

Ct. 1213, 1219 (2010) (citation and internal quotation

marks omitted), and is separate and distinct from the


                               2
United States v. Hutchins, No. 12-0408/MC


question whether a suspect’s waiver was otherwise “knowing,

intelligent, and voluntary under the ‘high standar[d] of

proof . . . [set forth in] Johnson v. Zerbst, 304 U.S. 458

(1938),’” Shatzer, 130 S. Ct. at 1219 (alterations in

original) (quoting Miranda v. Arizona, 384 U.S. 436, 475

(1966)); see also Oregon v. Bradshaw, 462 U.S. 1039, 1044-

45 (1983) (plurality opinion); id. at 1053 (Marshall, J.,

with whom Brennan, J., Blackmun, J., and Stevens, J.,

joined, dissenting) (agreeing with the majority on this

point of law).   My agreement with Chief Judge Baker, then,

that Appellant’s waiver was not involuntary under “Zerbst’s

traditional standard of waiver,” Shatzer, 130 S. Ct. at

1219, does not end the inquiry.

     Edwards does not protect against all reinitiations of

contact with a suspect held in continuous custody who has

invoked his right to counsel –- only those that the

government should reasonably expect to result in an

incriminating statement.   See Innis, 446 U.S. at 301.    We

view the latter class of reinitiations with a jaundiced eye

and compare it to the psychological ploys that necessitated

the protections first instituted in Miranda.   See Miranda,

384 U.S. at 448-57.   Whether NCIS’ reinitiation of contact

with Appellant should be deemed a reinitiation of

interrogation in contravention of Edwards turns on whether


                              3
United States v. Hutchins, No. 12-0408/MC


NCIS should have known that its actions were “reasonably

likely to elicit an incriminating response.”   Innis, 446

U.S. at 301; see also United States v. Brabant, 29 M.J.

259, 262-63 (C.A.A.F. 1989).

     In making this determination, we must consider, among

other things, that:   (1) after Appellant invoked his right

to counsel during his initial interrogation, he was held in

sequestration in a war zone for seven days; (2) during this

period of solitary confinement, Appellant was neither

provided an attorney nor permitted to contact one; (3)

Appellant was not permitted to speak with anyone other than

the chaplain, use any facilities other than the head and

shower, or have access to phones, computers, or other

methods of communication; (4) the Government’s explanation

as to why it did not provide Appellant with an attorney or

the ability to even contact one during this seven-day

period of sequestration was that “[it] is not required,”

Audio recording of oral argument at 29:18, United States v.

Hutchins, __ M.J.__ (C.A.A.F. Nov. 13, 2012) (No. 12-0408)

http://www.armfor.uscourts.gov/newcaaf/calendar/2012-

11.htm#13; (5) after Appellant was held in sequestration

for seven days, the NCIS agent who had conducted

Appellant’s initial interrogation reinitiated contact with

him to obtain a permissive search authorization; and (6)


                               4
United States v. Hutchins, No. 12-0408/MC


Appellant did not make a statement until the day following

NCIS’ request for consent to search and after cleansing

warnings were provided.

     While (6) is strong evidence that Appellant’s

confession was not involuntary under Zerbst, it does not

answer the altogether different question whether, under the

circumstances, NCIS should have known that its reinitiation

of contact with Appellant, made for any purpose, was

reasonably likely to elicit an incriminating statement in

violation of Edwards.     The military judge did not consider

this question, which is different from whether law

enforcement was engaged in intentional subterfuge.

     After considering the facts outlined above, and that

the prosecution has the burden to “demonstrate by a

preponderance of the evidence that [Appellant] initiated

the communication leading to the waiver,” Military Rule of

Evidence 305(g)(2)(B)(i), I resolve this close question in

Appellant’s favor.

     Moreover, while I agree with much of Chief Judge

Baker’s analysis of whether the Secretary of the Navy’s

(the Secretary) comments resulted in unlawful command

influence, I disagree with two aspects of his discussion.

     First, in my view, Chief Judge Baker blurs the

distinction between the doctrines of actual and apparent


                                5
United States v. Hutchins, No. 12-0408/MC


unlawful command influence by suggesting that the Secretary

of the Navy’s comments did not constitute unlawful command

influence either because (1) the Secretary did not intend

to influence the outcome of Appellant’s proceedings, or (2)

his comments did not actually affect any judicial or

reviewing authority.   See Hutchins, __ M.J. at __ (28, 31-

34, 41) (Baker, C.J., dissenting).   Of course, if a speaker

intends to influence a judicial or reviewing authority and

that speaker actually influences that authority, the

speaker will have likely committed actual unlawful command

influence.   See United States v. Lewis, 63 M.J. 405, 414

(C.A.A.F. 2006) (finding actual unlawful command influence

where the Government’s “orchestrated effort to unseat [the

military judge] exceeded any legitimate exercise of [its]

right” to challenge her).   In my view, apparent unlawful

command influence may be shown even without proof that the

speaker intended to influence a particular authority or

that any authority was actually influenced.   The focus of

apparent unlawful command influence is whether a

reasonable, disinterested member of the public, fully

informed of all the facts, would perceive the military

justice system as fair.   Id. at 415.

     Second, Article 37, Uniform Code of Military Justice

(UCMJ), 10 U.S.C. § 837 (2006), which prohibits unlawful


                              6
United States v. Hutchins, No. 12-0408/MC


command influence, has been in existence since the UCMJ was

established in 1950, see Act of May 5, 1950, Pub. L. No.

81-506, ch. 169, 64 Stat. 107, 120 (Article 37), and there

has been no showing whatsoever that its prohibition against

unlawful command influence trammels upon the statutory or

constitutional duties of senior civilian leaders such as

the Secretary, or that the two are incompatible in any way.

I thus disagree that there is any justification for the

civilian head of the Department of the Navy’s inflammatory

comments on a case where neither appellate review nor the

clemency process are complete.    But see Hutchins, __ M.J.

at __ (29) (Baker, C.J., dissenting) (“Senior officials

dealing with national security questions that also

implicate military justice concerns must

contemplate . . . the impact on foreign relations and

national security of not commenting at all.”).

     Appellant was convicted of unpremeditated murder.      In

November 2009, despite both ongoing appellate review and

the annual Naval Clemency & Parole Board (NC&PB) review

process, the Secretary made widely disseminated, public

comments, which left no doubt about his strong view that

Appellant had already received substantial clemency from

the convening authority and would receive no further

clemency.   Moreover, despite the fact that Appellant was


                              7
United States v. Hutchins, No. 12-0408/MC


acquitted of premeditated murder, the Secretary

emphatically stated that Appellant had committed that

crime.   As quoted in several military publications, he

stated that the murder was:

     [S]o completely premeditated, that it was not in
     the heat of battle, that not only was the action
     planned but the cover-up was planned, and that
     they picked somebody at random, just because he
     happened to be in a house that was convenient.
     He was murdered.

The Secretary further stated that (1) Appellant had not

acted “‘in the fog of war,’” (2) “‘[the] sentence [was]

commensurate with the crime,’” and (3) Appellant had been

granted “‘substantial clemency already,’” referring to the

convening authority’s approval of only eleven of the

fifteen years confinement provided for in the adjudged

sentence.

     Following these events, and as relevant to the

unlawful command influence claim before this Court, the

NC&PB, which had previously recommended that Appellant

receive a six-year reduction in his sentence, recommended

that he receive no clemency or parole at all.   Whether the

Secretary’s comments actually caused the NC&PB’s change of

heart is irrelevant in assessing apparent unlawful command

influence, as “the mere appearance of unlawful command

influence may be ‘as devastating to the military justice



                              8
United States v. Hutchins, No. 12-0408/MC


system as the actual manipulation.’”   United States v.

Ashby, 68 M.J. 108, 128 (C.A.A.F. 2009) (quoting United

States v. Ayers, 54 M.J. 85, 94-95 (C.A.A.F. 2000)).

     In Appellant’s case, “a reasonable member of the

public,” Lewis, 63 M.J. at 415, apprised of the Secretary’s

unequivocal, publicized position that Appellant deserved no

further clemency, would “harbor a significant doubt about

the fairness,” id., of Appellant’s annual NC&PB clemency

review.   This doubt would be bolstered by (1) the NC&PB’s

dramatic change following the Secretary’s comments that

Appellant receive no clemency or parole; (2) the

subordinate status of all NC&PB members to the Secretary,

see Dep’t of the Navy, Sec’y of the Navy Instruction, Dep’t

of the Navy Clemency and Parole Systems pt. I, § 111, at I-

2 (June 12, 2003) [hereinafter SECNAVINST 5815.3J]; and (3)

the fact that any NC&PB clemency or parole recommendation

would have to be approved by the Assistant Secretary of the

Navy M&RA, see id. pt. II, § 205, at II-3, who was

presumably aware of the Secretary’s position on this

matter.   That Appellant ultimately received 251 days of

clemency –- a period commensurate with the duration of his

release following United States v. Hutchins, 68 M.J. 623

(N-M. Ct. Crim. App. 2010) -- is far from curative of the

apparent unlawful command influence when viewed in light of


                              9
United States v. Hutchins, No. 12-0408/MC


the NC&PB’s initial recommendation of six years of

clemency.

     No member of the public, aware of the remarks made and

the change in clemency recommendation that occurred, could

fail to harbor grave concerns that the change in the

NC&PB’s clemency recommendation was directly related to the

Secretary’s intemperate remarks about Appellant, in a case

where neither appellate review nor clemency proceedings had

been completed.   These concerns are not cured by the facts

that (1) Appellant has no right to any clemency at all, (2)

the Secretary need not feel impartial about Appellant’s

actions, and (3) the Secretary has the ultimate authority

to grant any or no clemency.   Here, the Secretary’s brash

public remarks resulted in the appearance of unlawful

command influence.

     In my view, the Secretary’s disturbing and

inappropriate comments created an “intolerable strain on

public perception of the military justice system,” United

States v. Simpson, 58 M.J. 368, 374 (C.A.A.F. 2003)

(citation and internal quotations marks omitted), with

respect to the clemency proceedings.   We are not, however,

in a position to repair this damage because SECNAVINST

5815.3J limits the NC&PB’s role in Appellant’s clemency

process to one that merely advises the Secretary on a


                               10
United States v. Hutchins, No. 12-0408/MC


matter committed, by statute, to his discretion.

SECNAVINST 5815.3J, pt. III, § 308(a)(6)(d)-(e), at III-6.

Moreover, Ohio Adult Parole Authority v. Woodard, 523 U.S.

272 (1998), represents a sharp limitation on this Court’s

role in safeguarding clemency proceedings that “are not

part of the trial -- or even of the adjudicatory process,”

id. at 284.

     These reasons, however, provide a very different basis

for declining to act in this case than either suggesting

that such comments did not result in apparent unlawful

command influence because the Secretary did not intend to

or actually affect the proceedings or are otherwise

justifiable.

     “‘[A] prime motivation for establishing [this Court]

was to erect a further bulwark against impermissible

command influence.’”   United States v. Harvey, 64 M.J. 13,

17 (C.A.A.F. 2006) (citation and footnote omitted).

“Fulfilling this responsibility is fundamental to fostering

public confidence in the actual and apparent fairness of

our system of justice.”   Id.   We cannot decline to

criticize the Secretary for making the remarks he made, and

by implication lend our own judicial imprimatur to the

civilian leadership’s making of such public statements




                                11
United States v. Hutchins, No. 12-0408/MC


about cases where neither appellate review nor the clemency

process are complete.




                             12
United States v. Hutchins, No. 12-0408/MC


     BAKER, Chief Judge (dissenting):

                           INTRODUCTION

     I respectfully dissent for two reasons.   First, I do not

agree with the majority’s conclusion that the Naval Criminal

Investigation Service (NCIS) agent’s request for a permissive

search authorization constitutes reinitiation of communication

in violation of Appellant’s Fifth Amendment rights.   Appellant

initiated communication with the NCIS agents, and his statement

was both voluntary and the result of a knowing waiver of his

right to counsel.   Therefore, the military judge did not abuse

his discretion in denying the motion to suppress the statement,

and the statement was properly admitted into evidence.

     Second, by failing to address the allegations of unlawful

command influence, the majority avoids a systemically important

question and central aspect of the case, which warrants inquiry

and consideration by this Court.   This case raises matters of

first impression involving the scope of Article 37, Uniform Code

of Military Justice (UCMJ), 10 U.S.C. § 837 (2006), and the

nature of a service secretary’s clemency process, as well as the

general question of whether the prohibition against unlawful

command influence bars policymakers from addressing matters of

national and foreign policy importance where they also involve

issues of military justice and executive clemency.    While I

would ultimately find that Appellant has not met his burden of
United States v. Hutchins, No. 12-0408/MC


raising “some evidence” of unlawful command influence, these

matters deserve full and fair consideration.

                ADMISSIBILITY OF APPELLANT’S STATEMENT

Background

     On May 10, 2006, Appellant and the members of his squad

were transferred to Fallujah for questioning as “suspects in a

homicide.”    Upon arrival, all members of his squad had their

weapons confiscated and were not permitted to communicate with

each other.   Appellant and the other members were billeted in

trailers referred to as “cans.”    “The doors of the trailer rooms

were locked, and the locks had to be opened with a key from both

sides.”   When outside the “cans,” an escort remained with them

at all times.

     On May 11, 2006, NCIS agents questioned Appellant at Camp

Fallujah.    The agents informed Appellant that he was suspected

of the offenses for which he was subsequently charged.    He was

also properly advised of his rights.    Appellant waived his

rights and stated that the shooting was part of an ambush.     When

the agents confronted him with evidence indicative of a

homicide, Appellant invoked his right to counsel.    The agents

terminated the interrogation and returned Appellant to custody.

     For the next seven days, Appellant remained in the “can.”

While Appellant spoke with the chaplain, he was not permitted to

use morale, welfare, and recreation facilities, to have access


                                  2
United States v. Hutchins, No. 12-0408/MC


to phones, computers, or mail, or to communicate with other

members of the squad.    Appellant was allowed to use the latrine

and shower facilities.   The military judge found that, during

this time period, the Government “made no direct or indirect

attempts to contact him . . . or to persuade him to reopen

discussion.”   Nor did the Government provide Appellant with

counsel, as requested.

     On May 18, 2006, NCIS agents approached Appellant to obtain

permissive authorization to search his belongings, which he

granted.   The military judge made findings, based on his

assessment of the witnesses’ testimony, that “the agents

strictly restricted their contact with the accused to the

request for permissive authorization for a search of his

belongings” and “the government did not seek to discuss the case

with the accused further.”   As they searched, Appellant asked if

“the door was still open to discuss his side of the story.”    An

agent reminded Appellant that he had exercised his right to

counsel, and told Appellant that they did not have time to talk

that night, which the military judge found “directly contradicts

any allegation that this visit to his can was a subterfuge to

reinitiate contact.”    The agent told Appellant that he was not

sure what time the following day Appellant would be sent back to

the United States, but said that they would speak with him if

there was time.


                                  3
United States v. Hutchins, No. 12-0408/MC


     The next day, May 19, the NCIS agents again informed

Appellant of his rights.   Appellant “expressly waived those

rights and indicated a continued desire to reinitiate contact

with the government without the benefit of counsel.”   Appellant

gave a lengthy, detailed statement.

Discussion

     This Court reviews a military judge’s denial of a motion to

suppress a confession for an abuse of discretion.   A military

judge’s findings of fact are reviewed for clear error.     United

States v. Chatfield, 67 M.J. 432, 437 (C.A.A.F. 2008) (citing

United States v. Pipkin, 58 M.J. 358, 360 (C.A.A.F. 2003);

United States v. Leedy, 65 M.J. 208, 213 (C.A.A.F. 2007)).

However, voluntariness of a confession is a question of law that

this Court reviews de novo.   Chatfield, 67 M.J. at 437 (citing

Arizona v. Fulminante, 499 U.S. 279, 287 (1991); United States

v. Bubonics, 45 M.J. 93, 94-95 (C.A.A.F. 1996)).

     Appellant argues that the subsequent inculpatory statement

on May 19 was involuntary and thus erroneously admitted into

evidence.    First, Appellant contends, and the majority

incorrectly holds, that under Edwards v. Arizona, 451 U.S. 477

(1981), it was the agents, not Appellant, who reinitiated

interrogation.   Second, in the custodial context presented in

Iraq, Appellant argues that the statement was not a product of




                                  4
United States v. Hutchins, No. 12-0408/MC


voluntary choice, but that his will was overborne by seven days

of custodial isolation in the “can.”

Reinitiation of Communication

     The majority’s assertion that a request for a permissive

search authorization constitutes reinitiation of communication

in violation of Appellant’s Fifth Amendment rights both

misapprehends the Edwards doctrine and directly contradicts the

jurisprudence of this Court and every federal court of appeals

to have addressed this issue.

     Under Edwards, when an accused invokes his right to counsel

during custodial interrogation, he “is not subject to further

interrogation by the authorities until counsel has been made

available to him, unless the accused himself initiates further

communication, exchanges, or conversations with the police.”

Edwards, 451 U.S. at 484-85.1   On one side of the equation, the

authorities are barred from interrogation, which has been


1
  In military practice, Military Rule of Evidence (M.R.E.)
305(e)(1) incorporates the Edwards rule, stating:

     Absent a valid waiver of counsel under subdivision
     (g)(2)(B), when an accused or person suspected of an
     offense is subjected to custodial interrogation . . . and
     the accused or suspect requests counsel, counsel must be
     present before any subsequent custodial interrogation may
     proceed.

Subsection (g)(2)(B)(i) describes a waiver as valid, if by a
preponderance of evidence the government demonstrates “the
accused or suspect initiated the communication leading to the
waiver.”

                                 5
United States v. Hutchins, No. 12-0408/MC


broadly interpreted to include “express questioning or its

functional equivalent” of “any words or actions . . . that the

police should know are reasonably likely to elicit an

incriminating response.”   Rhode Island v. Innis, 446 U.S. 291,

300-01 (1980).   This Court has defined “reinitiation of

interrogation” in violation of Edwards to include a

confrontation having “the natural tendency to induce the making

of a statement by” Appellant.   United States v. Brabant, 29 M.J.

259, 262-63 (C.M.A. 1989) (internal quotation marks omitted).

On the other side, the accused may initiate further

communication, exchanges, or conversations by making inquiries

or statements that can “be fairly said to represent a desire on

the part of an accused to open up a more generalized discussion

relating directly or indirectly to the investigation.”     Oregon

v. Bradshaw, 462 U.S. 1039, 1045 (1983).

     In summary, while the authorities must halt the

interrogation after invocation of the right to counsel, “[i]f a

defendant makes a statement in response to words or actions by

the police that do not constitute interrogation or if the

defendant himself initiates further communications, the police

are not prohibited from ‘merely listening’ to his voluntary

statement.”   United States v. Jones, 600 F.3d 847, 855 (7th Cir.

2010); see also Alvarez v. McNeil, 346 F. App’x 562 (11th Cir.

2009); Clayton v. Gibson, 199 F.3d 1162 (10th Cir. 1999); United


                                 6
United States v. Hutchins, No. 12-0408/MC


States v. Gonzalez, No. 97-4541, 1998 U.S. App. LEXIS 14891,

1998 WL 377901 (4th Cir. July 1, 1998) (unpublished table

decision); United States v. Colon, 835 F.2d 27 (2d Cir. 1987).

“Volunteered statements of any kind are not barred by the Fifth

Amendment.”   Miranda v. Arizona, 384 U.S. 436, 478 (1966).2   As

the majority acknowledges, this Court has already determined

that, “[a] request for a consent to search does not infringe


2
  The majority conflates the two doctrines and interprets Edwards
and Bradshaw as barring the authorities from initiating not only
any words or actions that are reasonably likely to elicit an
incriminating response, but any communication which has the
result of leading directly or indirectly to discussion of the
investigation. Moreover, in this case, the military judge found
that the communication in question was no more than a request to
search, a well-established exception to the Edwards rule. See
infra pp. 9-15. The majority fails to cite any authority to
support such an expansion of the Edwards and Bradshaw doctrines,
in direct opposition to the case law of this Court and the
federal courts of appeals. While the Supreme Court has not
directly addressed this issue, Justices Brennan and Marshall,
who dissented in Bradshaw in favor of a broader interpretation
of Edwards protections, were clear that the doctrine only barred
the authorities from words and acts amounting to interrogation.
See James v. Arizona, 469 U.S. 990, 993 (1984) (order denying
certiorari) (Brennan, J., with whom Marshall, J., joined,
dissenting) (“Under the strict rule of Edwards and Bradshaw once
an accused has invoked the right to counsel no further
interrogation is permitted until the accused initiates a new
dialogue with the authorities. Sergeant Midkiff’s query ‘[i]s
he going to show us where the body is,’ though directed at
Officer Davis, indisputably triggered James’ statement ‘I’ll
show you where the body is.’ That James made the statement in
response to Midkiff’s inquiry is not, however, determinative of
the ‘initiation’ question. If Midkiff’s inquiry is not viewed
as interrogation for Fifth Amendment purposes, then James’
response might be a voluntary initiation of dialogue. Some
official statements made within earshot of an accused in custody
are not ‘interrogation’ even if they prompt a response.”).



                                 7
United States v. Hutchins, No. 12-0408/MC


upon Article 31 or Fifth Amendment safeguards against self-

incrimination because such requests are not interrogations and

the consent given is ordinarily not a statement.”   United States

v. Frazier, 34 M.J. 135, 137 (C.M.A. 1991).3   Moreover, the

military judge found that “the agents strictly restricted their

contact with the accused to the request for permissive

authorization for a search of his belongings” and “the

government did not seek to discuss the case with the accused

further.”   In other words, it was not a circumstance where the

agents baited their words to encourage or elicit a response,

which is further evidenced by the fact that the agents did not

follow-up Appellant’s question by taking an immediate statement,

but waiting until the next day.   As the military judge found,

this “directly contradicts any allegation that this visit to his

can was a subterfuge to reinitiate contact.”

     Federal courts of appeals that have considered this issue

“unanimously agree that consenting to a search is not an

incriminating statement under the Fifth Amendment because the

consent is not evidence of a testimonial or communicative


3
  The majority’s reference to United States v. Applewhite, 23
M.J. 196 (C.M.A. 1987), is misplaced. Unlike consent to search,
a polygraph examination involves evidence of a testimonial or
communicative nature, which is why this Court held that it
constituted further interrogation. Id. at 198 (“Rather than
immediately ceasing all interrogation as the law requires,
however, Agent Bernardi asked appellant to submit to further
interrogation in the form of a polygraph examination.”).

                                  8
United States v. Hutchins, No. 12-0408/MC


nature,” United States v. Cooney, 26 F. App’x 513, 523 (6th Cir.

2002), and Fifth Amendment protections only apply to

incriminating evidence of a testimonial or communicative nature.

Schmerber v. California, 384 U.S. 757, 760–61 (1966).4

     The majority fails to address, however, this Court’s prior

holdings that, since a request for consent to search does not

constitute an interrogation, Edwards does not bar police

authorities from requesting the suspect’s consent to a search

before he or she has consulted with counsel.   United States v.


4
  See, e.g., United States v. Lewis, 921 F.2d 1294, 1303 (D.C.
Cir. 1990) (“[I]f the judge meant to suggest that an officer
must issue a Miranda warning before asking permission to search
an individual, ‘every federal circuit court that has addressed
the question has reached the opposite conclusion.’”); United
States v. Faruolo, 506 F.2d 490, 495 (2d Cir. 1974) (citation
omitted) (“The argument that Miranda warnings are a prerequisite
to an effective consent to search is not at all persuasive . . .
. There is no possible violation of fifth amendment rights since
the consent to search is not ‘evidence of a testimonial or
communicative nature.’”); Smith v. Wainwright, 581 F.2d 1149,
1152 (5th Cir. 1978) (“[C]onsent to search is not a self-
incriminating statement; ‘[i]t is not in itself evidence of a
testimonial or communicative nature.’”) (second set of brackets
in original) (citation omitted); United States v. Glenna, 878
F.2d 967, 971 (7th Cir. 1989) (“[A]lthough the district court
believed that the officers’ request for consent to retrieve the
registration papers was ‘reasonably likely to evoke an
incriminating response’ and therefore ran afoul of Miranda,
every federal circuit court that has addressed the question has
reached the opposite conclusion.”); Cody v. Solem, 755 F.2d
1323, 1330 (8th Cir. 1985) (“a consent to search is not an
incriminating statement”); United States v. Lemon, 550 F.2d 467,
472 (9th Cir. 1977) (“[C]onsent to a search is not the type of
incriminating statement toward which the fifth amendment is
directed.”); United States v. Rodriguez–Garcia, 983 F.2d 1563,
1568 (10th Cir. 1993); United States v. Hidalgo, 7 F.3d 1566,
1568 (11th Cir. 1993).

                                9
United States v. Hutchins, No. 12-0408/MC

Burns, 33 M.J. 316 (C.M.A. 1991); United States v. Roa, 24 M.J.

297 (C.M.A. 1987).     In Burns, this Court rejected the

appellant’s claim that his Fifth Amendment and Article 31, UCMJ,

10 U.S.C. § 831 (2000), rights were violated by a request for

consent to search after he invoked his right to counsel, holding

that the argument was “plagued by a faulty premise, for it seems

to ignore the significant distinctions outlined by us in Roa.”

33 M.J. at 320.      The Court explained:

      [I]nterrogation is for the purpose of eliciting from a
      suspect communications about the matter under
      investigation. However, a consent to search does not of
      itself communicate any information about the investigated
      crime; and it is not a statement regarding an offense.
      Therefore, requesting consent to search property in which
      a suspect has an interest is not prohibited by his prior
      request for counsel, because Edwards provides protection
      only as to interrogation.

Id.     (quoting Roa, 24 M.J. at 301 (Everett, C.J., concurring in

the result)).    Since consent “is not a statement” and a request

for consent is not an “interrogation,” consent to search is “a

neutral fact which has no tendency to show that the suspect is

guilty of any crime” and is not in itself incriminating.    Id.

(citations omitted) (internal quotation marks omitted).

Therefore, the Edwards doctrine does not prevent authorities

from making a search request after a suspect invokes the right

to counsel.    Id.

        The other federal courts also agree that a defendant’s

consent to search is not an incriminating response, and


                                   10
United States v. Hutchins, No. 12-0408/MC

therefore a request for consent is not “interrogation” and does

not violate Edwards.   See United States v. Knope, 655 F.3d 647,

654 (7th Cir. 2011) (“Knope’s argument [that his consent to

search was invalid under Edwards because he signed after

invoking his right to counsel] is foreclosed, however, by this

court’s holding that ‘a consent to search is not an

interrogation within the meaning of Miranda.’”); United States

v. Bustamante, 493 F.3d 879, 892 (7th Cir. 2007) (“Though all

interrogation must cease once a defendant in custody has invoked

his right to counsel, a request to search a vehicle or home is

not likely to elicit an incriminating response and is therefore

not interrogation.”); United States v. Taylor, No. 99-4373, 2000

U.S. App. LEXIS 106 at *4, 2000 WL 6146 at *2 (4th Cir. Jan 6,

2000) (unpublished table decision) (“There was no Miranda

violation when, after Taylor informed investigators that he was

not responding to any more questions, investigators asked him to

consent to a search of his financial records.   Asking for and

receiving consent was not part of the interrogation because

giving consent is not a self-incriminating statement.”); United

States v. Gonzalez, 1998 U.S. App. LEXIS 14891, at *3-*4, 1998

WL 377901, at *1 (“Gonzalez’ consent to search, however, is not

an interrogation that triggers his previously invoked right to

counsel [under Edwards].”); United States v. Shlater, 85 F.3d

1251, 1256 (7th Cir. 1996) (“Even though Shlater stated that he


                                11
United States v. Hutchins, No. 12-0408/MC

wished to have counsel present for any interrogation regarding

the specific events of the evening, the law provides that

request for counsel during the interrogation does not apply to

the subsequent request for a consent to search.”); Tukes v.

Dugger, 911 F.2d 508 (11th Cir. 1990) (denying habeas corpus

claim based on consent to search obtained after defendant had

invoked right to counsel); Dunn v. Pliler, 2008 U.S. Dist. LEXIS

32633, at *35-*39, 2008 WL 1701904, at *13-*15 (N.D. Cal. 2008)

(consent to search was voluntary after defendant had invoked

right to counsel); State v. Crannell, 750 A.2d 1002, 1009 (Vt.

2000), overruled in part on other grounds by State v. Brillon,

2008 VT 35 ¶ 41, 183 Vt. 475, 497, 955 A.2d 1108, 1123 (“The

federal courts of appeal agree that a defendant’s consent to

search is not an incriminating response and therefore a request

for consent is not “interrogation” subject to limitation by

Edwards.”).   In United States v. Harmon, for example, the

defendant invoked her right to counsel, but then made statements

about what was in her work area after an officer requested her

consent to search the area.   2006 U.S. Dist. LEXIS 390, at *18,

2006 WL 42083, at *6 (D. Kan. 2006).   The court found that since

a request to search does not amount to interrogation, the

defendant voluntarily initiated the statements and they should

not be suppressed.   Id.




                                12
United States v. Hutchins, No. 12-0408/MC

     In the present case, when Appellant invoked his right to

counsel, the NCIS agents properly terminated the interrogation.

Thus, when the agents requested Appellant’s consent to search

and provided him with a permissive search authorization,

Appellant was not subject to interrogation in the form of

“express questioning or its functional equivalent.”   Innis, 446

U.S. at 300-01.   As this Court and every federal court of

appeals that has considered the issue have found, a request for

consent to search does not constitute an interrogation.    A

defendant’s consent to search is neither of a testimonial or

communicative nature, nor an incriminating response, and

therefore a request for consent is not “interrogation” subject

to limitation by Edwards.   Furthermore, a request for consent to

search, even if accompanied by a reminder on a form that the

accused is under investigation, is not “for the purpose of

eliciting from a suspect communications about the matter under

investigation.”   Burns, 33 M.J. at 320 (internal quotation marks

and citation omitted).   Therefore, even under the standard

proposed by the majority, the request cannot be said to “open up

a more generalized discussion relating directly or indirectly to

the investigation.”   Bradshaw, 462 U.S. at 1045.

     Rather, in asking whether “the door was still open to

discuss his side of the story,” Appellant himself initiated

“further communication, exchanges, or conversations with the


                                13
United States v. Hutchins, No. 12-0408/MC

police.”   Edwards, 451 U.S. at 484-85.   The military judge’s

finding on this point, based on his assessment of the witnesses’

testimony, is not clearly erroneous.   Further, as a matter of

law, Appellant’s inquiry “evinced a willingness and a desire for

a generalized discussion about the investigation; it was not

merely a necessary inquiry arising out of the incidents of the

custodial relationship.”   Bradshaw, 462 U.S. at 1045-46.    That

the agents understood the question in this manner is apparent

from the fact that they immediately reminded the accused that he

had exercised his right to counsel, and did not continue

questioning until the following day after Appellant had

expressly waived his rights.    See id. at 1046.

Waiver

     Absent an Edwards violation, the question becomes:

     whether a valid waiver of the right to counsel and the
     right to silence had occurred, that is, whether the
     purported waiver was knowing and intelligent and found
     to be so under the totality of the circumstances,
     including the necessary fact that the accused, not the
     police, reopened the dialogue with the authorities.

Id. (quoting Edwards, 451 U.S. at 486 n.9); see also M.R.E.

305(g)(1) (“The waiver must be made freely, knowingly, and

intelligently.”).   Such assessment is based on the totality of

the circumstances, including:   the condition of the accused, his

health, age, education, and intelligence; the character of the

detention, including the conditions of the questioning and



                                 14
United States v. Hutchins, No. 12-0408/MC

rights warning; and the manner of the interrogation, including

the length of the interrogation and the use of force, threats,

promises, or deceptions.”   United States v. Ellis, 57 M.J. 375,

379 (C.A.A.F. 2002).5

     The record reflects that Appellant first invoked his right

to counsel, immediately terminating the interrogation.

Appellant spent seven days in confinement, and then reinitiated

conversation.   The agents did not bait him into doing so with

threats, promises, or inducements, but merely asked Appellant

for a permissive search authorization.   Appellant then had a

further night to consider his waiver.    The next day, Appellant

received a cleansing warning and waived his rights.

     Appellant does not contest that, after communicating with

the agents during the search process on the evening of May 18,

he was again orally advised of his right to counsel and that

reinterrogation did not commence until the following day.   He

further does not contest that at that time and prior to

questioning he received a cleansing warning orally and in

writing.   Ordinarily such circumstances are persuasive

indication that a statement is voluntary.   However, Appellant

argues that the circumstances of his custodial detention in a

combat zone should alter the analysis.

5
  These factors go to the separate consideration of whether a
valid waiver of the right to counsel and the right to silence
occurred; they are not part of the Edwards determination.

                                15
United States v. Hutchins, No. 12-0408/MC

     I would conclude that Appellant’s detention conditions and

lack of access to counsel for seven days did not vitiate what

was otherwise his knowing and voluntary waiver.   This conclusion

is based on three factors.   First, civilian courts have

consistently found that solitary confinement, which also creates

an inherent incentive to seek release by making a statement,

alone does not render a waiver of rights involuntary.   Appellant

has not cited contrary authority.    Custodial detention in the

“can” no doubt creates its own pressure and incentive to obtain

release, but Appellant has not made the case that as a matter of

law his detention should be treated differently for Edwards

purposes than solitary confinement, where there is a subsequent

knowing and voluntary waiver of rights.   See, e.g., United

States v. Webb, 311 F. App’x 582, 584 (4th Cir. 2009) (Webb

initiated contact and knowingly and voluntarily waived his

rights after being held in isolation for four days without

access to counsel); United States v. Odeh (In re Terrorist

Bombings of U.S. Embassies in E. Afr.), 552 F.3d 177, 214 (2d

Cir. 2008) (“Taking into account the totality of the

circumstances, as we must, we cannot conclude that, because Al-

‘Owhali was detained incommunicado for fourteen days, the

statements he made after waiving his Miranda rights were

involuntary.”); Clark v. Solem, 693 F.2d 59, 61–62 (8th Cir.

1982) (sixty days of solitary confinement did not render plea


                                16
United States v. Hutchins, No. 12-0408/MC

involuntary); United States v. Kiendra, 663 F.2d 349, 351 (1st

Cir. 1981) (Nineteen year-old’s solitary confinement for thirty

days “cannot be presumed to have weakened his will to such an

extent that he was incompetent to exercise his rights.”); Brown

v. United States, 356 F.2d 230, 232 (10th Cir. 1966) (placement

in disciplinary segregation for several days did not render

confession involuntary).

     Second, while the combat context in the present case may

have added to the pressure Appellant may have felt in isolation,

Appellant was also aware the he was returning to the United

States on an imminent basis -- in fact, the same day that

Appellant made the statement.   In other words, Appellant was not

facing the prospect of an unknown and indeterminate period of

custodial detention in the “can,” the escape from which he might

have concluded might only come from waiving his right to counsel

and making a statement.

     Finally, Appellant did not waive his rights immediately

after reinitiating communication with the agents.   Nor was he

tricked, lured, or baited into doing so.    Having opened the door

to making a statement, Appellant was given the opportunity to

reflect upon his decision overnight.   This was not a snap

decision or the product of a personality overborne.

     Certainly, seven days in the “can” without access to

counsel is anything but a model in light of Edwards.    Generally,


                                17
United States v. Hutchins, No. 12-0408/MC

this Court expects “assignment of counsel for representational

purposes at the earliest possible moment in the process of

military justice.”   United States v. Jackson, 5 M.J. 223, 226

(C.M.A. 1978).6   But see Miranda, 384 U.S. at 474 (“If

authorities conclude that they will not provide counsel during a

reasonable period of time in which investigation in the field is

carried out, they may refrain from doing so without violating

the person’s Fifth Amendment privilege so long as they do not

question him during that time.”).      At the same time, we are not

charged in this case with determining best practice, but rather

with determining whether Appellant’s constitutional rights as

described by Edwards were violated.      In the absence of a per se

rule that a delay in providing counsel invalidates an otherwise

knowing and voluntary waiver, I would conclude that Appellant’s

rights were not violated.   Appellant’s waiver occurred following

his reinitiating communication.    A substantial delay occurred

before the subsequent interrogation, in which Appellant could

contemplate and consider his options.     And, a cleansing warning

was provided in both oral and written form.     Thus, for the

purpose of Edwards and M.R.E. 305, Appellant’s statements were

voluntary and the result of a knowing waiver under the totality

of the circumstances.   Therefore, I would hold that the military

6
  While counsel must also be provided as part of the initial
review, Rule for Courts-Martial (R.C.M.) 305(f), defense counsel
did not raise this issue at trial.

                                  18
United States v. Hutchins, No. 12-0408/MC

judge did not abuse his discretion in denying the motion to

suppress the statement, and the statement was properly admitted

into evidence.

                     UNLAWFUL COMMAND INFLUENCE

Background

     The offenses at issue in this case received national and

international press attention, as did the ensuing court-martial

of Appellant.    The United States Navy-Marine Corps Court of

Criminal Appeals (CCA) summarized the facts of the offenses as

follows:

     The appellant was assigned as squad leader for 1st
     Squad, 2nd Platoon, Kilo Company, 3rd Battalion, 5th
     Marines, assigned to Task Force Chromite, conducting
     counter-insurgency operations in the Hamdaniyah area
     of Iraq in April 2006. In the evening hours of 25
     April 2006, the appellant led a combat patrol to
     conduct a deliberate ambush aimed at interdicting
     insurgent emplacement of improvised explosive devices
     (IEDs). The court-martial received testimony from
     several members of the squad that indicated the
     intended ambush mission morphed into a conspiracy to
     deliberately capture and kill a high value individual
     (HVI), believed to be a leader of the insurgency. The
     witnesses gave varying testimony as to the depth of
     their understanding of alternative targets, such as
     family members of the HVI or another random military-
     aged Iraqi male.

     Considerable effort and preparation went into the
     execution of this conspiracy. Tasks were accomplished
     by various Marines and their corpsman, including the
     theft of a shovel and AK-47 from an Iraqi dwelling to
     be used as props to manufacture a scene where it
     appeared that an armed insurgent was digging to
     emplace an IED. Some squad members advanced to the
     ambush site while others captured an unknown Iraqi



                                 19
United States v. Hutchins, No. 12-0408/MC

     man, bound and gagged him, and brought him to the
     would-be IED emplacement.

     The stage set, the squad informed higher headquarters
     by radio that they had come upon an insurgent planting
     an IED and received approval to engage. The squad
     opened fire, mortally wounding the man. The appellant
     approached the victim and fired multiple rifle rounds
     into the man’s face at point blank range.

     The scene was then manipulated to appear consistent
     with the insurgent/IED story. The squad removed the
     bindings from the victim’s hands and feet and
     positioned the victim’s body with the shovel and AK-47
     rifle they had stolen from local Iraqis. To simulate
     that the victim fired on the squad, the Marines fired
     the AK-47 rifle into the air and collected the
     discharged casings. When questioned about the action,
     the appellant, like other members of the squad, made
     false official statements, describing the situation as
     a legitimate ambush and a “good shoot.” The death was
     brought to the appellant’s battalion commander’s
     attention by a local sheikh and the ensuing
     investigation led to the case before us.

United States v. Hutchins, No. NMCCA 200800393, 2012 CCA LEXIS

93, at *4-*6, 2012 WL 933067, at *2 (N-M. Ct. Crim. App. Mar.

20, 2012) (unpublished) (paragraph breaks added).   As cited by

Appellant, the events in Hamdaniyah were alternatively portrayed

in the media as one of the most significant war crimes cases to

emerge from the Iraq war, or as an unfortunate collateral

consequence in the fog of war.   The case drew the attention of

members of Congress, who both publicly condemned what had

occurred, as well as questioned in public and in correspondence

directed to senior defense officials the prosecution of




                                 20
United States v. Hutchins, No. 12-0408/MC

Appellant and other members of his squad.7   In 2007, Appellant

was tried and convicted of conspiracy, making a false official

statement, unpremeditated murder, and larceny, in violation of

Articles 81, 107, 118, and 121, UCMJ, 10 U.S.C. §§ 881, 907,

918, 921 (2006).

     In November 2009, while Appellant’s case was pending before

the CCA on direct appeal, the Secretary of the Navy (SECNAV)

issued a press release and gave interviews discussing the case.8

For example, of Appellant and his squad, the Secretary of the

Navy stated:

     None of their actions lived up to the core values of
     the Marine Corps and the Navy . . . . This was not a
     “fog of war” case occurring in the heat of battle.
     This was carefully planned and executed, as was the
     cover-up. The plan was carried out exactly as it had
     been conceived.

7
  The CCA granted Appellant’s request to attach documents to the
record reporting from members of Congress in support of
clemency. See, e.g., Clemency Denied for Plymouth Marine
Convicted of Murder in Iraq, The Patriot Ledger, Nov. 19, 2009,
http://www.patriotledger.com/ourtowns/x1792901664/Clemency-
denied-for-Plymouth-Marine-convicted-of-murder-in-Iraq
#axzz2w11HeWPV; Mark Walker, Navy Secretary Boots Four Pendleton
Troops Involved in Iraqi’s Killing, North County Times, Nov. 19,
2009.
8
  On September 12, 2011, the CCA granted Hutchins’s motion to
attach certain documents to the record which reported the
Secretary of the Navy’s comments. The CCA determined that
“[t]he comments were publicly made and their content and timing
are not in dispute.” 2012 CCA LEXIS 93, at *6, 2012 WL 933067
at *2. The CCA summarized the Secretary’s comments as
expressing “surprise and disappointment with the sentences and
the prospect of continuing service for the personnel involved in
this case.” 2012 CCA LEXIS 93, at *6 n.1, 2012 WL 933067 at *2
n 1.

                               21
United States v. Hutchins, No. 12-0408/MC



Walker, supra note 7 (quoting statement of Secretary of the Navy

Ray Mabas in telephone interview).        The Secretary of the Navy

noted that the sentence was “commensurate” with the offense, and

that Appellant had already received sufficient clemency.        The

Secretary of the Navy also publicly expressed “surprise” that

members of the squad had been permitted to remain on active

duty.    In addition, the Secretary announced his decision to

direct their separation from the service.

        As depicted in the following table, the Secretary of the

Navy’s comments occurred nearly a year after the Navy Clemency

and Parole Board (NC&PB) voted to recommend that Appellant’s

sentence be reduced.    After the Secretary of the Navy’s

statements, the NC&PB then voted against additional clemency.

Later, however, the CCA set aside the findings and sentence.

The Principal Deputy Assistant Secretary for Manpower and

Reserve Affairs also approved a recommendation reducing

Appellant’s sentence by 251 days.         Hutchins, 2012 CCA LEXIS 93,

at *18 n.6, 2012 WL 933067, at *7 n.6.

                          Table 1:    Timeline9

3 Aug. 2007     Members adjudge sentence at General Court-Martial
15 Feb. 2008    Staff Judge Advocate’s Recommendation
2 Apr. 2008     Addendum to Staff Judge Advocate’s Recommendation
2 May. 2008     CA’s action granting clemency
12 Jun. 2008    Record docketed at CCA for Article 66, UCMJ, review

9
  Adapted from Hutchins, 2012 CCA LEXIS 93, at *5, *18, 2012 WL
933067, at *3, *7.

                                     22
United States v. Hutchins, No. 12-0408/MC


Feb. 2009       NC&PB votes to reduce sentence to five years
17 Nov. 2009    SECNAV’s public comments about Appellant’s case
Jan. 2010       NC&PB votes against clemency or parole
22 Apr. 2010    CCA issues opinion setting aside findings and
                sentence
7 Jun. 2010     JAG certifies case to CAAF
14 Jun. 2010    Appellant released from confinement
11 Jan. 2011    CAAF reverses the CCA decision and remanded to CCA
17 Feb. 2011    CCA redocketed case for Article 66, UCMJ, review
30 Mar. 2011    Principal Deputy Assistant Secretary approves
                clemency recommendation reducing sentence by 251
                days
20 Mar. 2012    CCA issues opinion affirming the sentence

        Appellant contends that the Secretary of the Navy’s

comments to the media about his case constituted unlawful

command influence, in light of their actual or apparent

influence on his appellate review and clemency proceedings.

Discussion

        In deciding this case based on the admission of Appellant’s

statement, the majority avoids a systemically important question

involving unlawful command influence.    This is a mistake.

First, the issue of unlawful command influence was litigated

throughout these proceedings.    It is a central aspect of the

case.    As a result, Appellant’s and the public’s confidence in

the ultimate outcome in the handling of this case rests in part

on how this issue is addressed, or not addressed.

        Second, this Court has referred to unlawful command

influence as “the mortal enemy of military justice.”    United

States v. Douglas, 68 M.J. 349, 355 (C.A.A.F. 2010) (internal

quotation marks and citation omitted).    If that is the case,


                                  23
United States v. Hutchins, No. 12-0408/MC

then the issue should warrant inquiry and consideration by the

military justice system’s highest, and only, civilian court.

Moreover, this case raises matters of first impression involving

the scope of Article 37, UCMJ, as well as the nature of a

service secretary’s clemency process.   To what extent, if at

all, does the prohibition against unlawful command influence bar

policymakers from addressing matters of national and foreign

policy importance where they also involve matters of military

justice and executive clemency?

Framework of Review

     The framework for addressing unlawful command influence

before this Court reflects the seriousness with which the issue

is considered by Congress, the President, the military, and this

Court.   First, the framework is intended to promote the

adjudication of the facts rather than a reliance on concepts of

deference and waiver.   Thus, this Court reviews allegations of

unlawful command influence de novo.    United States v. Harvey, 64

M.J. 13, 19 (C.A.A.F. 2006); United States v. Villareal, 52 M.J.

27, 30 (C.A.A.F. 1999).   Furthermore, “[w]e have never held that

an issue of unlawful command influence arising during trial may

be waived by a failure to object or call the matter to the trial

judge’s attention.”    United States v. Baldwin, 54 M.J. 308, 310

n.2 (C.A.A.F. 2001).




                                  24
United States v. Hutchins, No. 12-0408/MC

        Second, while Appellant bears the initial burden of raising

unlawful command influence, the threshold of persuasion is

relatively low before the burden shifts back to the Government.

United States v. Biagase, 50 M.J. 143, 150 (C.A.A.F. 1999).

Appellant “must show:    (1) facts, which if true, constitute

unlawful command influence; (2) . . . that the proceedings were

unfair; and (3) . . . that the unlawful command influence was

the cause of the unfairness.”    United States v. Richter, 51 M.J.

213, 224 (C.A.A.F. 1999) (internal quotation marks omitted)

(quoting Biagase, 50 M.J. at 150).      Prejudice is not presumed

until Appellant “produces evidence of proximate causation

between the acts constituting unlawful command influence and the

outcome.”    Biagase, 50 M.J. at 150.    Thus, the initial burden of

showing potential unlawful command influence “is low, but [is]

more than mere allegation or speculation.”     United States v.

Stoneman, 57 M.J. 35, 41 (C.A.A.F. 2002).

        “The quantum of evidence required to raise unlawful command

influence is ‘some evidence.’”    Id. (quoting Biagase, 50 M.J. at

150).    Once an issue of unlawful command influence is raised by

some evidence, the burden shifts to the Government to rebut an

allegation of unlawful command influence by persuading the Court

beyond a reasonable doubt that (1) the predicate facts do not

exist; (2) the facts do not constitute unlawful command

influence; (3) the unlawful command influence did not affect the


                                  25
United States v. Hutchins, No. 12-0408/MC

findings or sentence; or (4) if on appeal, by persuading the

appellate court that the unlawful command influence had no

prejudicial impact on the court-martial.    Biagase, 50 M.J. at

151.

       Third, the Court considers both actual and apparent

unlawful command influence.   United States v. Simpson, 58 M.J.

368, 374 (C.A.A.F. 2003).   The appearance of unlawful command

influence exists “where an objective, disinterested observer,

fully informed of all the facts and circumstances, would harbor

a significant doubt about the fairness of the proceeding.”

United States v. Lewis, 63 M.J. 405, 415 (C.A.A.F. 2006).

Consideration of an issue of unlawful command influence falls

short if it “‘fails to take into consideration the concern of

Congress and this Court in eliminating even the appearance of

unlawful command influence at courts-martial.’”   Stoneman, 57

M.J. at 42 (quoting United States v. Ayers, 54 M.J. 85, 94–95

(C.A.A.F. 2000).

Application of Unlawful Command Influence to Civilian Leadership

       As a preliminary matter, one must consider whether Article

37, UCMJ, applies to the Secretary of the Navy.   The Government

argues that it does not.

       Article 37(a), UCMJ, establishes the prohibition against

unlawfully influencing the action of a court-martial:




                                 26
United States v. Hutchins, No. 12-0408/MC

     No authority convening a general, special, or summary
     court-martial, nor any other commanding officer, may
     censure, reprimand, or admonish the court or any
     member, military judge, or counsel thereof, with
     respect to the findings or sentence adjudged by the
     court, or with respect to any other exercises of its
     or his functions in the conduct of the proceedings.
     No person subject to this chapter may attempt to
     coerce or, by any unauthorized means, influence the
     action of a court-martial or any other military
     tribunal or any member thereof, in reaching the
     findings or sentence in any case, or the action of any
     convening, approving, or reviewing authority with
     respect to his judicial acts.

(emphasis added).   As the Secretary of the Navy does not fall

within the statutory ambit of Article 2, UCMJ, 10 U.S.C. § 802

(2006), as the Government argues, there is a textual argument

that Article 37, UCMJ, would not directly apply unless the

Secretary of the Navy was acting as the convening authority.

See Article 22, UCMJ, 10 U.S.C. § 822 (2006); Mullan v. United

States, 42 Ct. Cl. 157, 162 (1907).

     However, an accused has a due process right to a fair trial

and appeal, free from the undue influence of superiors, whether

they are military officers or civilians in policy and

administrative positions.   Thus, regardless of whether Article

37, UCMJ, applies to the Secretary of the Navy, unlawful

influence by a civilian official may present a due process

“error of constitutional dimension.”   See Biagase, 50 M.J. at,

149-50 (citing United States v. Thomas, 22 M.J. 388, 394 (C.M.A.

1986)).   Based on these due process considerations, while this



                                27
United States v. Hutchins, No. 12-0408/MC

Court has never explicitly stated so, it has applied an Article

37-based analysis to prohibit unlawful command influence by

civilians who are in positions of authority in the military

civilian hierarchy, but not subject to the UCMJ, including the

Secretary of the Navy who exercises administrative command of

the Department of the Navy.10

     On the other hand, not all statements about a court-martial

are necessarily “unlawful,” even if addressed to the merits of

the proceeding.   Such a judgment will depend on a number of

factors.   To whom, for example, are the comments addressed?   How

will they be perceived by the intended audience, as well as by

the larger audience, intended or not?   Is the spokesperson

attempting to influence the outcome of the proceeding?   Is the

spokesperson implicitly or explicitly threatening repercussions

if his or her view is not adopted?   And, whether or not the

speaker intended the comments to influence the outcome or the

actors in such a manner, given the nature of the comments or the

nature of the speaker, should the comments be deemed to have had

been made with that intent or had that effect?




10
  See, e.g., United States v. Allen, 20 C.M.A. 317, 43 C.M.R.
157 (1971); United States v. Estrada, 7 C.M.A. 635, 23 C.M.R. 99
(1957); United States v. Fowle, 7 C.M.A. 349, 22 C.M.R. 139
(1956); United States v. Doherty, 5 C.M.A. 287, 17 C.M.R. 287
(1954); see also 10 U.S.C. §§ 5013-14 (detailing the role of the
Secretary of the Navy).

                                28
United States v. Hutchins, No. 12-0408/MC

     While it is tempting to be critical of officials who

comment on pending cases and prudent for lawyers and judges to

advise against doing so at all, there is a difference between

what is safe or prudential and what is required as a matter of

law or violates Article 37, UCMJ.    Senior officials dealing with

national security questions that also implicate military justice

concerns must contemplate not only the impact of their actions

on matters of military justice, but also the impact on foreign

relations and national security of not commenting at all.

Moreover, the good order and discipline of a military unit in

combat is most assuredly a national policy matter warranting the

private and public attention of senior officials as well as

appropriate comment.   In a system of separate and equal branches

of government, senior officials must also weigh their duty to

respond appropriately to inquiries from the legislative branch.

Whatever the correct answer in a given context, surely that

answer cannot and should not be reached without consideration of

Article 37, UCMJ, and the advice of counsel.   And, where a trial

is ongoing or a case is on direct appeal to a military court,

the ramifications of speaking and misspeaking increase.

     Thus, it is through a due process lens, as well as with an

appreciation of the complex responsibilities of senior

officials, that I would apply the Biagase framework to determine

whether Appellant established “some evidence” that the Secretary


                                29
United States v. Hutchins, No. 12-0408/MC

of the Navy’s public comments constituted unlawful command

influence in relation to:   (1) the decision of the CCA, (2) the

Judge Advocate General’s (JAG) certification, or (3) the

clemency process.   Because these comments occurred after

Appellant’s court-martial and the convening authority’s action,

my analysis is limited to the appellate and clemency

proceedings.

United States Navy-Marine Corps Court of Criminal Appeals

     Appellant alleges unlawful command influence in connection

with the decision of the CCA on the ground that the Secretary’s

comments were made while Appellant’s record was docketed at the

court for review, and because the CCA judges, as officers in the

Navy and Marine Corps, are subordinate to, and in theory subject

to the administrative direction of, the Secretary.

     On the one hand, the statements made by the Secretary were

of a sort that could have influenced the CCA and done so

unlawfully.    The comments addressed the Secretary’s specific

views on the findings and sentence of the court-martial,

indicating that the verdict was well founded and the sentence

commensurate with the offense.   In addition, the statements were

publicly made and widely reported while Appellant’s case was on

direct review.   Thus, such statements could influence judges of

the CCA in both their determination to uphold the findings and




                                 30
United States v. Hutchins, No. 12-0408/MC

sentence as well as in the exercise of their power to determine

if a sentence was appropriate.

     On the other hand, there is no verbal or textual indication

that the Secretary was addressing his comments to the CCA or

intending to influence the outcome of Appellant’s direct appeal.

Nor is there indication that the Secretary intended with his

comments to explicitly or implicitly threaten sanction if the

judges on the CCA did not rule in a particular manner.   Indeed,

there is no apparent indication that the Secretary made his

comments cognizant of Article 37, UCMJ, or Appellant’s pending

CCA appeal.   That leaves the question as to whether the comments

might nonetheless have had that affect given the Secretary’s

status as well as the visible and vehement manner in which the

comments were made.

     After the Secretary’s comments, the CCA issued an opinion

setting aside the findings and sentence, and authorizing a

rehearing.    United States v. Hutchins, 68 M.J. 623 (N-M. Ct.

Crim. App. 2010).    “In the absence of evidence to the contrary,

judges of the Courts of Criminal Appeals are presumed to know

the law and to follow it.”   United States v. Schweitzer, 68 M.J.

133, 139 (C.A.A.F. 2009) (citing United States v. Mason, 45 M.J.

483, 484 (C.A.A.F. 1997)).   Without such evidence, courts will

not conclude that a military judge was affected by unlawful

command influence.    United States v. Rivers, 49 M.J. 434, 443


                                 31
United States v. Hutchins, No. 12-0408/MC

(C.A.A.F. 1998).   Clearly, such a ruling setting aside the

findings and sentence does not amount to “some evidence” of

actual unlawful command influence.    It was only after reversal

and remand from this Court that the CCA found against Appellant

on each assignment of error.

     Similarly, the facts do not support an appearance of

unlawful command influence.    An objective, disinterested

observer, fully informed of all the facts and circumstances,

would not harbor a significant doubt about the fairness of the

proceeding.   See Lewis, 63 M.J. at 415.    To the contrary, the

actions of the CCA would validate for a member of the public

that the CCA acted as a fair and impartial court independent

from external command and policy influence.

     On this record, Appellant has not moved beyond mere

allegation or speculation in demonstrating “some evidence” that

the CCA proceedings were unfair or affected by unlawful command

influence.

Judge Advocate General

     Appellant also alleges unlawful command influence with

respect to the JAG’s certification.   After the Secretary’s

comments were made public and the CCA had set aside the findings

and sentence, Appellant’s case was reviewed by the JAG to assess

whether an appeal to this Court should be certified under

Article 67, UCMJ, 10 U.S.C. § 867 (2006).    The JAG then


                                 32
United States v. Hutchins, No. 12-0408/MC

certified the case for review to this Court asking:   (1) whether

the CCA erred in finding that the military judge severed the

attorney-client relationship; (2) whether, under R.C.M.

505(d)(2)(b), the CCA incorrectly found no “good cause” on the

record for the replacement of Appellant’s second detailed

defense counsel; and (3) whether the lower court applied the

wrong standard and erroneously presumed, without assessing,

prejudice.

     Appellant notes that the JAG reports to the Secretary of

the Navy.    See 10 U.S.C. § 5148; Dep’t of the Navy, Secretary of

the Navy Instr. 5430.27C, Responsibility of the [JAG] and the

[SJA] to the Commandant of the Marine Corps for Supervision and

Provision of Certain Legal Services (Apr. 25, 2011) [hereinafter

SECNAVINST 5430.27C].   Appellant also cites media reporting that

an advisor to the JAG recommended against certifying the appeal.

However, even if such media reports are treated as established

facts of record, differing legal opinions within the office do

not alone demonstrate unfairness or unlawful influence.   One

would expect debate on a legal matter on which lawyers, and as

it turns out, military judges, might reasonably disagree.

Moreover, this Court in a unanimous opinion reversed the CCA on

the question presented.   Furthermore, the certified question

addressing the severance of an attorney-client relationship had

implications beyond this case, as shown by the cases applying


                                 33
United States v. Hutchins, No. 12-0408/MC

this Court’s earlier decision reversing the lower court.      See

United States v. Hohman, 70 M.J. 98 (C.A.A.F. 2011); Wuterich v.

United States, No. NMCCA 200800183, 2011 CCA LEXIS 148, at *2,

2011 WL 3726640, at *1 (N-M. Ct. Crim. App. Aug. 25, 2011)

(unpublished); United States v. Hancock, No. NMCCA 201000400,

2011 CCA LEXIS 114, at *2, 2011 WL 2557622, at *1 (N-M. Ct.

Crim. App. June 28, 2011).    The Secretary’s comments were of a

sort that might have influenced a subordinate officer unaware or

uncommitted to Article 37, UCMJ.       But there is no evidence they

did and there were valid reasons to certify the case, and no

showing that invalid reasons influenced the decision.

     Ultimately, subordination, a divergence of staff advice,

and a certification do not alone amount to some evidence of

unlawful command influence.   Rather, they reflect the ordinary

process of review and appeal.

Clemency Process

     Finally, Appellant argues that the Secretary’s statements

unlawfully influenced the process of the NC&PB.      As noted above,

the NC&PB initially voted to recommend five years of clemency,

in addition to the four years of clemency Appellant had received

from the convening authority.11    Nearly a year later, the


11
  We also note that, although not part of the record, as
publicly reported and repeatedly stated in Appellant’s briefs,
the Assistant Secretary of the Navy rejected the NC&PB’s
clemency recommendation on March 10, 2009, eight months before

                                  34
United States v. Hutchins, No. 12-0408/MC

Secretary made his public comments about the case.   Two months

after the Secretary’s comments, the NC&PB voted against

recommending the five years of clemency it had earlier

considered.    In 2011, the Principal Deputy Assistant Secretary

approved a clemency recommendation reducing Appellant’s sentence

by 251 days.

     The Government argues that the Secretary of the Navy cannot

unlawfully influence the NC&PB’s clemency process because the

Secretary retains the final determination to award clemency.

Under the system established by the Secretary, the NC&PB acts

for or provides recommendations or advice to the Secretary on

clemency or parole matters.   Dep’t of the Navy, Secretary of the

Navy Instr. 5815.3J, Dep’t of the Navy Clemency and Parole

Systems para. 306 (June 12, 2003) [hereinafter SECNAVINST

5815.3J].   However, the Secretary of the Navy retains statutory

authority over clemency decisions.    Article 74, UCMJ, 10 U.S.C.

§ 874 (2006).12   Moreover, in the context of Appellant’s case,



the Secretary’s comments. See, e.g., Rich Harbert, Navy Panel
Considers Clemency for Lawrence Hutchins III, Wicked Local
Plymouth, (Mar. 18, 2011),
http://wickedlocal.com/plymouth/news/x1161119945/Navy-panel-
considers-clemency-for-Lawrence-Hutchins-III#axzz2WmlcuGZI;
Tony Perry, Marine Convicted of Murder Has a Job Waiting, Parole
Board Is Told, L.A. Times, Jan. 7, 2010,
http://articles.latimes.com/2010/jan/07/local/la-me-marine7-
2010jan07.
12
  The delegation of authority to the Assistant Secretary of the
Navy for Manpower and Reserve Affairs is an ordinary delegation

                                 35
United States v. Hutchins, No. 12-0408/MC

the Secretary not only retained general authority over clemency,

but specifically reserved the opportunity to make the decision

himself through regulatory exception.    The NC&PB submits to the

Secretary, with recommendations, cases such as “[a]ny individual

whose clemency may be the subject of controversy or substantial

congressional or press interest as determined by SECNAV or a

designee” or cases in which the NC&PB recommends clemency and

the approved, unsuspended sentence to confinement is in excess

of ten years.   SECNAVINST 5815.3J para. 308(a)(6)(d)-(e)

(emphasis removed).   The Secretary of the Navy has delegated the

authority to act in matters of clemency and parole to the

Assistant Secretary of the Navy for Manpower and Reserve

Affairs, except in cases involving the death penalty, life

without parole, and national security.   Id. para. 205; Dep’t of

the Navy, Secretary of the Navy Instr. 5430.7Q, Assignment of

Responsibilities and Authorities in the Office of the Secretary

of the Navy para. 7(b)(3)(f)(2) (Aug. 17, 2009).




by the Secretary of the Navy to a subordinate officer within the
executive branch, and does not require the Secretary of the Navy
to amend or revoke the instruction to exercise his statutory
authority. See United States v. Nixon, 418 U.S. 683, 696, 694
(1974) (holding that, unlike an “ordinary delegation . . . to a
subordinate officer,” the Attorney General’s delegation was
“with unique authority and tenure.” As long as the regulation
remained in effect, the authority was the Special Prosecutor’s
to exercise, not the Attorney General’s.). Here, the Secretary
did not deny himself the authority to act.

                                36
United States v. Hutchins, No. 12-0408/MC

     The Government further argues that clemency is inherently

discretionary and executive in nature, and is not subject to

review on due process grounds.    Clemency is a “highly

discretionary” power vested in the executive, United States v.

Travis, 66 M.J. 301, 303 (C.A.A.F. 2008), which, as a general

matter, “has not traditionally ‘been the business of courts.’”

Ohio Adult Parole Auth. v. Woodard, 523 U.S. 272, 284 (1998)

(quoting Conn. Bd. of Pardons v. Dumschat, 452 U.S. 458, 464

(1981)).13    The Secretary’s instructions provide that clemency

“is not a right, but a discretionary decision of the NC&PB or

SECNAV.”     SECNAVINST 5815.3J para. 308(a) (emphasis omitted).




13
  See also Travis, 66 M.J. at 303 (“We cannot and do not
substitute our judgment about the merit of a request for
clemency or the weight to be given any specific clemency
recommendation by a convening authority.”); United States v.
Healy, 26 M.J. 394, 395-96 (C.M.A. 1988) (While the courts
determine sentence appropriateness, “[t]he responsibility for
clemency, however, was placed by Congress in other hands.”);
United States v. Darville, 5 M.J. 1, 2 (C.M.A. 1978) (“Congress
has continued the previous pattern of limiting the power of
suspension to The President, to the Secretary of the Department,
and the convening authority, who may order the sentence
executed.”); United States v. Cavallaro, 3 C.M.A. 653, 655, 14
C.M.R. 71 (1954) (“Congress has seen fit to grant to certain
reviewing authorities the right to commute or suspend the
execution of a sentence, but it did not extend that authority to
boards of review.”); Courts-Martial -- Pay Status of Enlisted
Men in Naval Service -- Duty of Comptroller Gen., 34 Op. Atty.
Gen. 162, 165-66 (1924) (When the Secretary of the Navy makes a
clemency determination, “the question of whether you have
exercised your discretion wisely or erroneously is not subject
to review by others, but your action is conclusive, and the
matter has become res ajudicata.”).

                                  37
United States v. Hutchins, No. 12-0408/MC

     A couple of break points emerge with respect to this third

allegation of unlawful command influence.   First, the Secretary

of the Navy’s authority to commute, remit, or suspend all or

part of a sentence is found in Articles 71 and 74, UCMJ, as well

as in 10 U.S.C. § 953 (2006).   In the present case, the record

is not clear whether the exercise or failure to exercise

clemency in this case occurred pursuant to Article 74, UCMJ, and

thus was part of the military justice process, or solely

pursuant to 10 U.S.C. § 953.    While it is not clear whether the

Secretary’s clemency process at issue in this case was conducted

pursuant to Article 74, UCMJ, 10 U.S.C. § 953, or both, it is

clear that the clemency process authorized pursuant to Article

60, UCMJ, 10 U.S.C. § 860 (2006), was complete at the time the

Secretary made his comments.

     Second, with respect to convening authorities, this Court

has held that the clemency process must comply with the “essence

of post-trial practice [which] is basic fair play -- notice and

an opportunity to respond.”    United States v. Lowe, 58 M.J. 261,

263 (C.A.A.F. 2003) (internal quotation marks and citations

omitted).   However, federal civilian courts have concluded that

the application of the due process clause only ensures that an

accused receive the clemency procedures explicitly set forth by

statute, and that the procedure followed in rendering the

clemency decision will not be wholly arbitrary, capricious, or


                                 38
United States v. Hutchins, No. 12-0408/MC

based upon whim, for example, by flipping a coin.   Duvall v.

Keating, 162 F.3d 1058 (10th Cir. 1998); see also Noel v.

Norris, 336 F.3d 648 (8th Cir. 2003) (if a state actively

interferes with a prisoner’s access to the system that it has

established for considering clemency petitions, due process is

violated).   Thus, absent a statutory or constitutional provision

to the contrary, due process does not include the right of an

accused seeking clemency to have the request reviewed by a

decision maker or an executive possessing the level of

impartiality normally required of a judge presiding over an

adjudicatory proceeding.14   This is true of the convening

authority acting under Article 60, UCMJ, 10 U.S.C. § 860 (2006).




14
  See Perry v. Brownlee, 122 F.3d 20 (8th Cir. 1997) (applying
Arkansas law) (petitioner does not have right under Equal
Protection Clause to unbiased decision maker under Arkansas
executive clemency statute); Joubert v. Neb. Bd. of Pardons, 87
F.3d 966 (8th Cir. 1996) (applying Nebraska law) (pardons board
members’ alleged predisposition to deny inmate’s application for
commutation of death sentence, based on members’ statements to
media, did not preclude finding that members adequately
considered application in accordance with statute); Otey v.
Stenberg, 34 F.3d 635 (8th Cir. 1994) (inmate under sentence of
death had no constitutionally protectable interest in clemency
that could be implicated by fact that Nebraska Attorney General,
who had prosecuted defendant, sat on clemency board or by fact
that two assistant attorneys general appeared in opposition to
commutation); Bacon v. Lee, 549 S.E.2d 840 (N.C. 2001) (allowing
the governor, who served as attorney general throughout part or
all of death row inmate’s appellate and post-conviction review
proceedings, to consider the inmate’s clemency request did not
violate due process, despite the governor’s alleged “actual
bias” or “inherent conflict of interest”).

                                 39
United States v. Hutchins, No. 12-0408/MC

And it is true of the Secretary of the Navy acting pursuant to

Article 74, UCMJ.

     Third, in my view, the Secretary of the Navy would be hard

pressed to exercise unlawful command influence over the NC&PB

clemency decision over which he retains sole discretion with the

sort of public comments attributed to him in this case.

However, the exercise of sole discretion does not permit the

exercise of indiscretion.   The Secretary is not free to act in a

manner that is arbitrary and capricious or that runs afoul of

constitutional principle, such as those pertaining to the equal

protection of the law.

     Fourth, and more relevant for the purposes of this case,

the fact that the Secretary’s comments were addressed to his

clemency process does not remove the matter from the

jurisdictional purview of this Court; not while direct review is

pending.   That is because a clemency decision taken by the

Secretary pursuant to Article 74, UCMJ, necessarily impacts the

sentence that is reviewed by the CCA not only to assure that it

is correct in law and fact, but also to determine whether it is

an appropriate sentence.    In short, an unlawfully influenced

clemency decision under Article 74, UCMJ, might well directly

influence the substance of direct appellate review by changing

the sentence reviewed by the CCA and indirectly so by




                                 40
United States v. Hutchins, No. 12-0408/MC

influencing the views of CCA judges as to whether a sentence was

appropriate.   But that allegation was already addressed.

     The problem for Appellant with respect to this allegation

of unlawful command influence is that, as previously discussed,

he has not shown “some evidence” that the Secretary’s comments

influenced or appeared to influence, let alone unlawfully

influenced the CCA, which overturned the findings and sentence,

or the Judge Advocate General’s decision to certify the case to

this Court.    With respect to the Secretary’s NC&PB clemency

process, exercised during direct review, the Appellant has not

produced “some evidence” that the Secretary acted in a manner

that was contrary to regulation, arbitrary and capricious, in

violation of constitutional principle, or that unlawfully

influenced a member of the NC&PB.     The record also does not

support apparent unlawful command influence.    A disinterested

observer, fully informed of all the facts and circumstances,

would not harbor a significant doubt about the fairness of the

proceeding.    See Lewis, 63 M.J. at 415.   This is especially so

given the independent nature of the CCA’s review as well as the

subsequent independent review by this civilian Court.

     For the reasons stated above, I must respectfully dissent.




                                 41